DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: circuitry to… in claims 1, 2, 5, 6, 9, 14, 15, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8, 12-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai1 (US 20020083356 A1), in view of Pusukuri et al. (hereinafter Pusukuri) (US 20150355700 A1).
As to claim 1, Dai teaches an apparatus comprising: 
a processor core [FIG. 1: processor 12] to execute one or more instructions; 
a voltage regulator [FIG. 1: voltage regulator 52] coupled to the processor core, wherein the voltage regulator is to provide an adjustable power supply voltage to the processor core; 

a cache [FIG. 1: cache 14] coupled to the processor core [0026: “The processor 12 may be coupled to a cache memory 14…”]; and 
circuitry is to: instruct the clock generator to reduce frequency of the clock; and instruct the voltage regulator to reduce voltage level of the adjustable power supply [0033: “the power management control logic (100, 102) provides control signals to the voltage regulator 52 to adjust its supply voltage level and to the processor 12 to adjust the core clock frequency.”], wherein the frequency of the clock is reduced prior to voltage level of the adjustable power supply is reduced [0041: “next, thw power management adjusts the core clock frequency to the low power level (at E27)….Next, the control logic 100 indicates to the voltage regulator 52 that the voltage regulator 52 output should be at the low power state core supply voltage level. In one embodiment, the voltage regulator 52 incldues the Geyserville Application Specific Integrated Circuit (GASIC) to reduce the voltage regulator 52 output with a controlled rate in a 25MV-50MV step wise fashion (at E30).”].
Dai does not teach determining whether data to execute the one or more instructions is available from the cache, and to indicate a cache miss if data is not available from the cache.
Pusukuri teaches determining whether data to execute the one or more instructions is available from the cache, and to indicate a cache miss if data is not available from the cache [0005: “In some aspects, the caches miss rate may include at least one of a number of failed attempts to read or write data in a cache, a number of 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of determining cache miss as suggested in Pusukuri into Dai for managing power consumption of processor. One having ordinary skill in the art would have been motivated to make such incorporate to use cache miss rate as metric for reducing power consumption.
As to claim 2, Dai teaches wherein the circuitry is to instruct the voltage regulator to reduce voltage level of the adjustable power supply to a minimum operative voltage level (Vmin) [0041: “Next, the control logic 100 indicates to the voltage regulator 52 that the voltage regulator 52 output should be at the low power state core supply voltage level…The low power state core supply voltage is established when the voltage regulator 52 output reaches the bottom voltage level stated in the VID table (at E31).”].
As to claim 3, Dai teaches wherein the voltage regulator is to monitor its adjustable power supply voltage, and is to increase the voltage level when the voltage level of the adjustable power supply falls below the Vmin [0041: “The low power state core supply voltage is established when the voltage regulator 52 output reaches the bottom voltage level stated in the VID table.”] [The minimum voltage level is required to support the clock frequency].
As to claim 7, Dai teaches wherein the clock generator comprises a frequency locked loop (FLL) or a phase locked loop (PLL), wherein the FLL or PLL is to operate in open loop if the circuitry is to indicate a cache miss, otherwise the FLL or PLL is to 
As to claim 8, Pusukuri teaches wherein voltage regulator and the clock generator are to adjust voltage level of the adjustable power supply voltage and frequency of the adjustable clock, respectively, synchronously within a period of indication of a cache miss [0002: “those threads of the plurality of threads whose thread execution metric satisfies a first threshold; and reducing a frequency of the first processing core to reduce the selected processing core’s power consumption.”] [0005: “the thread execution metric may include a cache miss rate.”].
As to claim 12, Dai teaches the apparatus of claim 1 comprises memory controller coupled to the cache [0026: “the processor 12 may coupled to a cache memory 14 as well as to a host bridge 18 that includes a memory controller for controlling system memory 16.”].
As to claim 13, Dai teaches the apparatus of claim 12 comprises memory coupled to the memory controller [0026: “a host bridge 18 that includes a memory controller for controlling system memory 16.”].
As to claims 14, 16 and 18, they relate to apparatus claims comprising the similar subject matters claimed in claims 1 and 7. Therefore, they are rejected under the same reasons applied to claims 1 and 7.
As to claims 19 and 20, they relate to system claims comprising the similar subject matters claimed in claims 1-3. Therefore, they are rejected under the same reasons applied to claims 1-3.

Allowable Subject Matter
Claims 4-6, 9-11, 15 and 17are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dai was cited in the IDS filed on 12/09/2020.